Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

Claims from pending
Application No. 16/574,571
Claims from co-pending
Application No 16/732,868
1. A method of a wireless communication device for transmitting sidelink hybrid automatic repeat request (HARQ) feedback information, the method comprising: 

receiving configuration information about a physical sidelink feedback channel (PSFCH) resource pool; 

receiving a physical sidelink shared channel (PSSCH); and 

determining a PSFCH resource: for transmitting the HARQ feedback information in response to the reception of the PSSCH, within the PSFCH resource pool,

wherein the PSFCH resource is determined based on the PSSCH; and 

transmitting the HARQ feedback information using the PSFCH resource.

1. A method of a receiver user equipment (UE) for transmitting hybrid automatic repeat request (HARQ) feedback information, the method comprising: 

receiving configuration information on a physical sidelink feedback channel (PSFCH) resource set; 

receiving a physical sidelink shared channel (PSSCH) from a transmitter UE; 

determining a PSFCH resource used for transmitting the HARQ feedback information in response to the PSSCH in the PSFCH resource set based on pre-configured identification information; and 

transmitting the HARQ feedback information using the PSFCH resource.

3. The method according to claim 1, wherein the configuration information about the PSFCH resource pool includes timing gap information between the reception of the PSSCH and the transmission of the HARQ feedback information in response to the reception of the PSSCH.

5. The method according to claim 1, wherein the configuration information on the PSFCH resource set includes timing gap information between reception of the PSSCH and transmission of the HARQ feedback information in response to the reception of the PSSCH.
4. The method according to claim 3, wherein the timing gap information is configured with a minimum timing gap between the reception of the PSSCH and the transmission of the HARQ feedback information in response to the reception of the PSSCH. 

5. The method according to claim 1, wherein the configuration information on the PSFCH resource set includes timing gap information between reception of the PSSCH and transmission of the HARQ feedback information in response to the reception of the PSSCH.
5. The method according to claim 1, wherein the PSFCH resource is determined based on a sub-channel index for a sub-channel used for receiving the PSSCH or a physical sidelink control channel (PSCCH). 

2. The method according to claim 1, wherein the pre-configured identification information includes a sub-channel index for a sub-channel used for reception of the PSSCH.
11. A wireless communication device of transmitting sidelink hybrid automatic repeat request (HARQ) feedback information, the user equipment comprising: 

a receiver configured to receive configuration information about a physical sidelink feedback channel (PSFCH) resource pool and receive a physical sidelink shared channel (PSSCH); 

a controller configured to determine a PSFCH resource, for transmitting the HARQ feedback information in response to the reception of the PSSCH, within the PSFCH resource pool, 

wherein the PSFCH resource is determined based on the PSSCH; and 

a transmitter configured to transmit the HARQ feedback information using the PSFCH resource.

11. A receiver user equipment (UE) for transmitting hybrid automatic repeat request (HARQ) feedback information, the receiver UE comprising: 

a receiver configured to receive configuration information on a physical sidelink feedback channel (PSFCH) resource set and receive a physical sidelink shared channel (PSSCH) from a transmitter UE; 

a controller configured to determine a PSFCH resource used for transmitting the HARQ feedback information in response to the PSSCH in the PSFCH resource set based on pre-configured identification information; and 

a transmitter configured to transmit the HARQ feedback information using the PSFCH resource.
13. The wireless communication device according to claim 11, wherein the configuration information about the PSFCH resource pool includes timing gap information between the reception of the PSSCH and the transmission of the HARQ feedback information in response to the reception of the PSSCH.

15. The receiver UE according to claim 11, wherein the configuration information on the PSFCH resource set includes timing gap information between reception of the PSSCH and transmission of the HARQ feedback information in response to the reception of the PSSCH.
14. The wireless communication device according to claim 13, wherein the timing gap information is configured with a minimum timing gap between the reception of the PSSCH and the transmission of the HARQ feedback information in response to the reception of the PSSCH.

15. The receiver UE according to claim 11, wherein the configuration information on the PSFCH resource set includes timing gap information between reception of the PSSCH and transmission of the HARQ feedback information in response to the reception of the PSSCH.
15. The wireless communication device according to claim 11, wherein the PSFCH resource is determined based on a sub-channel index for a sub-channel used for 




Claims 1, 3-5, 11 and 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 11-12 and 15 of copending Application No. 16/732,868 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1, 3-5, 11 and 13-15 of the instant application 16/574,571 and the subject matter of claims 1-2, 5, 11-12 and 15 of copending Application No. 16/732,868 disclose a similar scope of invention. While the claims are not verbatim copies, they are clearly identical in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 2 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending Application No. 16/732,868 in view of Guo (US 2020/0029318).
Claims 1 and 11 of the co-pending Appl. No. 16/732,868 disclose every features in the instant Application No. 16/574,571 except the following: regarding claim 2, wherein a PSFCH format for receiving HARQ feedback information is configured based on a physical uplink control channel (PUCCH) format; regarding claim 12, wherein a PSFCH format for receiving HARQ feedback information is configured based on a physical uplink control channel (PUCCH) format.

Regarding claim 2, Guo teaches wherein a PSFCH format for receiving HARQ feedback information is configured based on a physical uplink control channel (PUCCH) format (Guo, Figs. 30A-30B, [0271], [0275], Fig. 32, [0285], Fig 39, [0346]-[0348], Fig. 40, [0362]-[0363], [0453]-[0455], the UE is configured with one or more formats for sidelink feedback control information for the feedback for HARQ transmissions, where PSFCH resources are transmitted using uplink feedback channel (PUCCH) resources).

Regarding claim 12, Guo teaches wherein a PSFCH format for receiving HARQ feedback information is configured based on a physical uplink control channel (PUCCH) format (Guo, Figs. 30A-30B, [0271], [0275], Fig. 32, [0285], Fig 39, [0346]-[0348], Fig. 40, [0362]-[0363], [0453]-[0455], the UE is configured with one or more formats for sidelink feedback control information for the feedback for HARQ transmissions, where PSFCH resources are transmitted using uplink feedback channel (PUCCH) resources).

It would have been obvious to one skill in the art at the time the invention was made to modify the invention of the co-pending Appl. No. 16/732,868, and have the features, as taught by Guo, in order to avoid collisions since the gNB coordinates the transmissions in the sidelink, thereby improving the reliability of transmissions (Guo, [0291]).
This is a provisional nonstatutory double patenting rejection.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 04/27/2021 in which claims 1-15 are pending.

Response to Amendment
Applicant’s Arguments/Remarks filed on 04/27/2021 with respect to amended independent claim 1 have been fully considered but are not persuasive. Applicant’s 
Claims 1-15 are pending.

Response to Arguments
Regarding amended independent claim 1, Applicant argues that Guo fails to teach or suggest the technical feature that “the PSFCH resource is determined based on the PSSCH”.
Examiner respectfully disagrees. The prior art of Guo recites in paragraph [0254] “In one embodiment, a UE can be configured or preconfigured with the association between a PSCCH resource (or a PSSCH subchannel) and a PSFCH subchannel. In one example, the association between a first PSCCH resource (or PSSCH subchannel) at slot n and a second PSFCH subchannel at slot n+1 (where m can be 0, 1, 2, 3, 4 . . . ) can imply that the receiver UE can send the HARQ feedback for the data transmission scheduled by SA (scheduling assignment) signaling (for example one SCI) in a first PSCCH resource at slot n in a second PSFCH subchannel at slot n+m” and in paragraph [0271] “The receiver UE can also decodes the PSSCH as indicated by the decoded SCI in 3003. After decoding the data PSSCH, the UE can formulate the NACK or ACK for the received PSSCH. Then in 3004, the receiver can transmit the information of NACK or ACK for the received PSSCH in the PSFCH subchannel that is associated with the PSSCH resource m at sidelink slot tnSL where the receiver UE detects the SA that schedules the decoded PSSCH in 3003. In the example of 3004, the associated PSFCH subchannel is PSFCH subchannel (or called PSFCH resource) m at sidelink slot tn+LSL, where the value L>0 can be configured or preconfigured. Then the transmitter UE can try to detect the information of NACK or ACK feedback from the PSFCH subchannel that is associated with the SA that the transmitter UE transmitted in 3002 (or the PSFCH subchannel that is associated with the PSSCH resource where the transmitter UE transmitted SA in 3002)”. 
As Guo recites, the HARQ feedback is sent in the PSFCH channel at slot n+m, based on the configuration, where m can be 0, 1, 2, 3, 4…, and the PSSCH transmitted at slot n. The configuration indicates the association between the PSSCH and the PSFCH. Also, as shown in Figs. 30A-B, the PSFCH subchannel is associated with the PSSCH resource m, where the PSFCH slot (slot tn+LSL) is determined based on an offset (L) from the slot used in the PSSCH (slot tnSL) (steps 3002-3004). Therefore, Guo discloses the feature “the PSFCH resource is determined based on the PSSCH”.

Thus, based on the response to the arguments discussed above and the prior art of Guo, the amended independent claim 1 is rendered unpatentable. Independent claims 6 and 11 recite similar distinguishing features as claim 1, therefore are rendered unpatentable for the reasons discussed above. As a result the features of the claims are shown by the cited references as set forth below.

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 recites in lines 2-3 “the user equipment comprising” and it should be “the wireless communication device comprising”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo (US 2020/0029318).

As to claim 1, Guo teaches a method of a wireless communication device for transmitting sidelink hybrid automatic repeat request (HARQ) feedback information (Guo, Figs. 30A-30B, [0270]-[0274], a method for a UE to transmit ACK/NACK feedback for a received PSSCH), the method comprising: 
receiving configuration information about a physical sidelink feedback channel (PSFCH) resource pool (Guo, Fig. 17, [0172]-[0175], Figs. 30A-30B, [0270]-[0271], [0273]-[0275], Fig. 32, [0283], [0293], Fig. 39, [0346]-[0347], the UE receives a resource pool of PSSCH/PSCCH/PSFCH for sidelink transmissions. [0196]-[0197], [0203], [0205], the UE receives configuration that allocates sidelink resources for transmission and reception); 
receiving a physical sidelink shared channel (PSSCH) (Guo, Fig. 30A, [0270]-[0271], a transmitter UE transmits data in PSSCH, and the UE receives and decodes the PSSCH); and 
(Guo, [0170], Fig. 17, [0172]-[0175], Figs. 30A-30B, [0270]-[0271], [0273]-[0275], [0293], Fig. 40, [0362], the UE can choose one PSFCH subchannel from the PSFCH resource to transmit sidelink feedback information, such as ACK/NACK HARQ, after receiving the PSSCH. The PSFCH subchannel is associated with the PSSCH resource m, where the PSFCH slot (slot tn+LSL) is determined based on an offset (L) from the slot used in the PSSCH (slot tnSL)), 
wherein the PSFCH resource is determined based on the PSSCH (Guo, Fig. 13, [0159]-[0160], Fig. 17, [0254]-[0255], Fig. 30A-30B, [0271], [0274], Fig. 31, [0277]-[0278], the HARQ feedback is sent in the PSFCH channel at slot n+m, based on the configuration, where m can be 0, 1, 2, 3, 4 … The slot offset between PSSCH and PSFCH (HARQ feedback) is indicated in the control information. Also, as shown in Figs. 30A-B, the PSFCH subchannel is associated with the PSSCH resource m, where the PSFCH slot (slot tn+LSL) is determined based on an offset (L) from the slot used in the PSSCH (slot tnSL)); and 
transmitting the HARQ feedback information using the PSFCH resource (Guo, Figs. 30A-30B, [0271], [0275], Fig. 32, [0285], Fig 39, [0346]-[0348], Fig. 40, [0362]-[0363], the UE transmits the ACK/NACK HARQ feedback on the PSFCH subchannel).

As to claim 2, Guo teaches wherein a PSFCH format for receiving HARQ feedback information is configured based on a physical uplink control channel (PUCCH) format (Guo, Figs. 30A-30B, [0271], [0275], Fig. 32, [0285], Fig 39, [0346]-[0348], Fig. 40, [0362]-[0363], [0453]-[0455], the UE is configured with one or more formats for sidelink feedback control information for the feedback for HARQ transmissions, where PSFCH resources are transmitted using uplink feedback channel (PUCCH) resources).

As to claim 3, Guo teaches wherein the configuration information about the PSFCH resource pool includes timing gap information between the reception of the PSSCH and the transmission of the HARQ feedback information in response to the reception of the PSSCH (Guo, Fig. 13, [0159]-[0160], Fig. 17, [0254]-[0255], Fig. 30A-30B, [0271], [0274], Fig. 31, [0277]-[0278], the HARQ feedback is sent in the PSFCH channel at slot n+m, based on the configuration, where m can be 0, 1, 2, 3, 4 … The slot offset between PSSCH and PSFCH (HARQ feedback) is indicated in the control information).

As to claim 4, Guo teaches wherein the timing gap information is configured with a minimum timing gap between the reception of the PSSCH and the transmission of the HARQ feedback information in response to the reception of the PSSCH (Guo, Fig. 13, [0159]-[0160], Fig. 17, [0254]-[0255], Fig. 30A-30B, [0271], [0274], Fig. 31, [0277]-[0278], the HARQ feedback is sent in the PSFCH channel at slot n+m, based on the configuration, where m can be 0, 1, 2, 3, 4 … The slot offset between PSSCH and PSFCH (HARQ feedback) is indicated in the control information. A minimum gap of one symbol is used between the PSSCH and the PSFCH).

As to claim 5, Guo teaches wherein the PSFCH resource is determined based on a sub-channel index for a sub-channel used for receiving the PSSCH or a physical sidelink control channel (PSCCH) (Guo, [0170], Fig. 17, [0172]-[0175], 30A-30B, [0270]-[0271], [0273]-[0275], [0293], Fig. 40, [0362], the UE can choose one PSFCH subchannel from the PSFCH resource to transmit sidelink feedback information, such as ACK/NACK HARQ. The PSCCH is transmitted on resource m and is associated with a PSFCH subchannel m used for the ACK/NACK HARQ feedback transmission. Also, the NACK/ACK feedback is transmitted for the received PSSCH in the PSFCH subchannel that is associated with the PSSCH resource m. [0278], additionally, a function f(.) is used to determine the index of the PSFCH resource based on the PSCCH or PSSCH resource index).

As to claim 6, Guo teaches a method of a wireless communication device for receiving sidelink hybrid automatic repeat request (HARQ) feedback information (Guo, Figs. 30A-30B, [0270]-[0274], a method for a UE to receive ACK/NACK feedback that corresponds to a PSSCH), the method comprising: 
transmitting a physical sidelink shared channel (PSSCH) (Guo, Fig. 30A, [0270]-[0271], the UE transmits data in PSSCH, and a receiving UE receives and decodes the PSSCH); and 
receiving the HARQ feedback information using a physical sidelink feedback channel (PSFCH) resource (Guo, Figs. 30A-30B, [0271]-[0272], [0275], Fig. 32, [0285], Fig 39, [0346]-[0348], Fig. 40, [0362]-[0363], the UE receives the ACK/NACK HARQ feedback on the PSFCH subchannel), 
wherein the PSFCH resource for receiving HARQ feedback information is within a PSFCH resource pool (Guo, Fig. 17, [0172]-[0175], Figs. 30A-30B, [0270]-[0271], [0273]-[0275], Fig. 32, [0283], [0293], Fig. 39, [0346]-[0347], the UE receives a resource pool of PSFCH (such as ACK/NACK HARQ) for sidelink transmissions. [0196]-[0197], [0203], [0205], the UE receives configuration that allocates sidelink resources for transmission and reception. The UE detects the NACK or ACK feedback from the PSFCH that is associated with the PSSCH resource), and 
wherein the PSFCH resource is based on the PSSCH (Guo, Fig. 13, [0159]-[0160], Fig. 17, [0254]-[0255], Fig. 30A-30B, [0271], [0274], Fig. 31, [0277]-[0278], the HARQ feedback is sent in the PSFCH channel at slot n+m, based on the configuration, where m can be 0, 1, 2, 3, 4 … The slot offset between PSSCH and PSFCH (HARQ feedback) is indicated in the control information. Also, as shown in Figs. 30A-B, the PSFCH subchannel is associated with the PSSCH resource m, where the PSFCH slot (slot tn+LSL) is determined based on an offset (L) from the slot used in the PSSCH (slot tnSL)).

As to claim 7, Guo teaches wherein a PSFCH format is configured based on a physical uplink control channel (PUCCH) format (Guo, Figs. 30A-30B, [0271], [0275], Fig. 32, [0285], Fig 39, [0346]-[0348], Fig. 40, [0362]-[0363], [0453]-[0455], the UE is configured with one or more formats for sidelink feedback control information for the feedback for HARQ transmissions, where PSFCH resources are transmitted using uplink feedback channel (PUCCH) resources).

As to claim 8, Guo teaches wherein the PSFCH resource pool is based on configuration information of a radio resource control (RRC) signal (Guo, [0196]-[0198], [0203], [0205], the UE receives configuration that allocates sidelink resources for transmission and reception via RRC signaling, where the sidelink resources include the PSFCH resource pool (Fig. 17, [0172]-[0175], Figs. 30A-30B, [0270]-[0271], [0273]-[0275], Fig. 32, [0283], [0293], Fig. 39, [0346]-[0347])), and 
wherein the configuration information includes timing gap information between the transmission of the PSSCH and the reception of the HARQ feedback information in response to the transmission of the PSSCH (Guo, Fig. 13, [0159]-[0160], Fig. 17, [0254]-[0255], Fig. 30A-30B, [0271], [0274], Fig. 31, [0277]-[0278], the HARQ feedback is sent in the PSFCH channel at slot n+m, based on the configuration, where m can be 0, 1, 2, 3, 4 … The slot offset between PSSCH and PSFCH (HARQ feedback) is indicated in the control information).

As to claim 9, Guo teaches wherein the timing gap information is configured with a minimum timing gap between the transmission of the PSSCH and the reception of the HARQ feedback information in response to the transmission of the PSSCH (Guo, Fig. 13, [0159]-[0160], Fig. 17, [0254]-[0255], Fig. 30A-30B, [0271], [0274], Fig. 31, [0277]-[0278], the HARQ feedback is sent in the PSFCH channel at slot n+m, based on the configuration, where m can be 0, 1, 2, 3, 4 … The slot offset between PSSCH and PSFCH (HARQ feedback) is indicated in the control information. A minimum gap of one symbol is used between the PSSCH and the PSFCH).

As to claim 10, Guo teaches wherein the PSFCH resource is determined based on a sub-channel index for a sub-channel used for transmitting the PSSCH or a physical sidelink control channel (PSCCH) (Guo, [0170], Fig. 17, [0172]-[0175], 30A-30B, [0270]-[0271], [0273]-[0275], [0293], Fig. 40, [0362], the UE can choose one PSFCH subchannel from the PSFCH resource to transmit sidelink feedback information, such as ACK/NACK HARQ. The gNB determines and indicates the feedback subchannel to transmit the ACK/NACK HARQ feedback, such as PSFCH and PUCCH. The PSCCH is transmitted on resource m and is associated with a PSFCH subchannel m used for the ACK/NACK HARQ feedback transmission. Also, the NACK/ACK feedback is transmitted for the received PSSCH in the PSFCH subchannel that is associated with the PSSCH resource m. [0278], additionally, a function f(.) is used to determine the index of the PSFCH resource based on the PSCCH or PSSCH resource index).


As to claim 11, Guo teaches a wireless communication device of transmitting sidelink hybrid automatic repeat request (HARQ) feedback information (Guo, Fig. 3, [0087]-[0091], Figs. 30A-30B, [0270]-[0274], a UE performing a method to transmit ACK/NACK feedback for a received PSSCH), the user equipment comprising: 
a receiver (Guo, Fig. 3, [0087]-[0091], the UE includes an antenna and RF to transmit and receive radio signals) configured to receive configuration information about a physical sidelink feedback channel (PSFCH) resource pool (Guo, Fig. 17, [0172]-[0175], Figs. 30A-30B, [0270]-[0271], [0273]-[0275], Fig. 32, [0283], [0293], Fig. 39, [0346]-[0347], the UE receives a resource pool of PSSCH/PSCCH/PSFCH for sidelink transmissions. [0196]-[0197], [0203], [0205], the UE receives configuration that allocates sidelink resources for transmission and reception) and receive a physical sidelink shared channel (PSSCH) (Guo, Fig. 30A, [0270]-[0271], the UE receives and decodes the PSSCH); 
a controller (Guo, Fig. 3, [0087]-[0091], the UE includes a processor to control the functions of the UE) configured to determine a PSFCH resource, for transmitting the HARQ feedback information in response to the reception of the PSSCH, within the PSFCH resource pool (Guo, [0170], Fig. 17, [0172]-[0175], Figs. 30A-30B, [0270]-[0271], [0273]-[0275], [0293], Fig. 40, [0362], the UE can choose one PSFCH subchannel from the PSFCH resource to transmit sidelink feedback information, such as ACK/NACK HARQ, after receiving the PSSCH. The PSFCH subchannel is associated with the PSSCH resource m, where the PSFCH slot (slot tn+LSL) is determined based on an offset (L) from the slot used in the PSSCH (slot tnSL)),
wherein the PSFCH resource is determined based on the PSSCH (Guo, Fig. 13, [0159]-[0160], Fig. 17, [0254]-[0255], Fig. 30A-30B, [0271], [0274], Fig. 31, [0277]-[0278], the HARQ feedback is sent in the PSFCH channel at slot n+m, based on the configuration, where m can be 0, 1, 2, 3, 4 … The slot offset between PSSCH and PSFCH (HARQ feedback) is indicated in the control information. Also, as shown in Figs. 30A-B, the PSFCH subchannel is associated with the PSSCH resource m, where the PSFCH slot (slot tn+LSL) is determined based on an offset (L) from the slot used in the PSSCH (slot tnSL)); and 
a transmitter (Guo, Fig. 3, [0087]-[0091], the UE includes an antenna and RF to transmit and receive radio signals) configured to transmit the HARQ feedback information using the PSFCH resource (Guo, Figs. 30A-30B, [0271], [0275], Fig. 32, [0285], Fig 39, [0346]-[0348], Fig. 40, [0362]-[0363], the UE transmits the ACK/NACK HARQ feedback on the PSFCH subchannel).

As to claim 12, Guo teaches wherein a PSFCH format for receiving HARQ feedback information is configured based on a physical uplink control channel (PUCCH) format (Guo, Figs. 30A-30B, [0271], [0275], Fig. 32, [0285], Fig 39, [0346]-[0348], Fig. 40, [0362]-[0363], [0453]-[0455], the UE is configured with one or more formats for sidelink feedback control information for the feedback for HARQ transmissions, where PSFCH resources are transmitted using uplink feedback channel (PUCCH) resources).

As to claim 13, Guo teaches wherein the configuration information about the PSFCH resource pool includes timing gap information between the reception of the PSSCH and the transmission of the HARQ feedback information in response to the reception of the PSSCH (Guo, Fig. 13, [0159]-[0160], Fig. 17, [0254]-[0255], Fig. 30A-30B, [0271], [0274], Fig. 31, [0277]-[0278], the HARQ feedback is sent in the PSFCH channel at slot n+m, based on the configuration, where m can be 0, 1, 2, 3, 4 … The slot offset between PSSCH and PSFCH (HARQ feedback) is indicated in the control information).

As to claim 14, Guo teaches wherein the timing gap information is configured with a minimum timing gap between the reception of the PSSCH and the transmission of the HARQ feedback information in response to the reception of the PSSCH (Guo, Fig. 13, [0159]-[0160], Fig. 17, [0254]-[0255], Fig. 30A-30B, [0271], [0274], Fig. 31, [0277]-[0278], the HARQ feedback is sent in the PSFCH channel at slot n+m, based on the configuration, where m can be 0, 1, 2, 3, 4 … The slot offset between PSSCH and PSFCH (HARQ feedback) is indicated in the control information. A minimum gap of one symbol is used between the PSSCH and the PSFCH).

As to claim 15, Guo teaches wherein the PSFCH resource is determined based on a sub-channel index for a sub-channel used for receiving the PSSCH or a physical sidelink control channel (PSCCH) (Guo, [0170], Fig. 17, [0172]-[0175], 30A-30B, [0270]-[0271], [0273]-[0275], [0293], Fig. 40, [0362], the UE can choose one PSFCH subchannel from the PSFCH resource to transmit sidelink feedback information, such as ACK/NACK HARQ. The PSCCH is transmitted on resource m and is associated with a PSFCH subchannel m used for the ACK/NACK HARQ feedback transmission. Also, the NACK/ACK feedback is transmitted for the received PSSCH in the PSFCH subchannel that is associated with the PSSCH resource m. [0278], additionally, a function f(.) is used to determine the index of the PSFCH resource based on the PSCCH or PSSCH resource index).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473